Title: To James Madison from John Hollins, 1 March 1808
From: Hollins, John
To: Madison, James



Sir
Baltimore 1st. March 1808

On reading the annexed copy of an order for insurance, I concluded at first to have, sent it to you unaccompanied by any remark, but upon reflection I have changed my mind, in consequence of a publication I lately read in a Newspaper, that the Governor of Bermuda had come to a determination, not to allow any vessel touching there with provisions, to proceed to any other place or Island.  For the truth however of the publication I can not answer, but in substance is probably true; & admitting it to be so, the Ship Monticello, must certainly have a particular pass, shewing it (the Cargo) to be British property
In my capacity, as Presidt. of the Maryd. Insce. Co., I too frequently see orders for Insurance, from Philada. & New York, & from what are called very respectable houses, who unblushingly cover the property of British, French, & Spanish subjects.  It is therefore no wonder, that our Country is insulted & abused by the Nations of Europe, by Captures & condemnations &c &c.  Happily however this covering of property, is by no means general, & it is much to be regretted that some law coud not be framed to reach the Agressors, who so shamefully disgrace themselves & their Country.
You will be pleased to excuse the liberty I use, & believe me very respectfully Yr. Mo. obdt. st.

Jno. Hollins


I have written to the collectors of New York & Passamaquody.


A. G.

